DETAILED ACTION
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the claims at issue are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the reference application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/forms/. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to http://www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 21-29 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-9 of US Patent 11,055,494 B2. Although the claims at issue are not identical, they are not patentably distinct from each other.
Claims of Instant Application 16/502,087
Claims of US PATENT 11,055,494 B2
21. An apparatus comprising: a processor; and a computer readable medium on which is stored machine readable instructions that cause the processor to: 
obtain, for a plurality of bots that are used to respond to a query, a conversation scenario matrix that includes entries that include a plurality of scenarios that are used to generate a plurality of scripts; and 


















utilize the plurality of bots to respond to the query based on the conversation scenario matrix.
1. An apparatus comprising: a processor; and a computer readable medium on which is stored machine readable instructions that cause the processor to: 
obtain, for a plurality of bots that are used to respond to a query, a conversation scenario matrix that includes entries that include a plurality of scenarios, a plurality of questions that correspond to the plurality of scenarios, and a plurality of responses, wherein each response of the plurality of responses corresponds to a specified question of the plurality of questions; generate, based on an analysis of the conversation scenario matrix, a plurality of scripts, wherein each script of the plurality of scripts includes at least one question of the plurality of questions, followed by at least one response of the plurality of responses, and further followed by at least one scenario of the plurality of scenarios; for each script of the plurality of scripts, identify, based on a comparison of the script to a plurality of pre-existing scripts, a closest pre-existing script; for each script of the plurality of scripts, generate, based on a difference in the script from the closest pre-existing script, a modification to the conversation scenario matrix; and 
utilize the plurality of bots to respond to the query based on the modified conversation scenario matrix.
22. The apparatus according to claim 21, wherein the instructions further cause the processor to: generate, based on a difference in a script from a closest pre-existing script, a modification to the conversation scenario matrix by modifying at least one of at least one question, at least one response, or at least one scenario of the script to correspond to the closest pre-existing script.
2. The apparatus according to claim 1, wherein the instructions to generate, based on the difference in the script from the closest pre-existing script, the modification to the conversation scenario matrix, further cause the processor to: modify at least one of the at least one question, the at least one response, or the at least one scenario of the script to correspond to the closest pre-existing script.
23. The apparatus according to claim 21, wherein the instructions further cause the processor to: generate a visual display of at least one script of the plurality of scripts.
3. The apparatus according to claim 1, wherein the instructions further cause the processor to: generate a visual display of at least one script of the plurality of scripts.
24. The apparatus according to claim 21, wherein the instructions further cause the processor to: generate, based on an analysis of the conversation scenario matrix, a plurality of dependency paths, wherein each dependency path of the plurality of dependency paths includes a question of a plurality of questions, followed by responses associated the question, and further followed by at least one scenario associated with the responses associated the question.
4. The apparatus according to claim 1, wherein the instructions further cause the processor to: generate, based on the analysis of the conversation scenario matrix, a plurality of dependency paths, wherein each dependency path of the plurality of dependency paths includes a question of the plurality of questions, followed by responses associated the question, and further followed by at least one scenario associated with the responses associated the question.
25. The apparatus according to claim 24, wherein the instructions further cause the processor to: generate a visual display of at least one dependency path of the plurality of dependency paths.
5. The apparatus according to claim 4, wherein the instructions further cause the processor to: generate a visual display of at least one dependency path of the plurality of dependency paths.
26. The apparatus according to claim 24, wherein the instructions further cause the processor to: identify a dependency path of the plurality of dependency paths that includes an unused response associated with the question; identify, based on a comparison of the identified dependency path to a plurality of pre-existing dependency paths, a closest pre-existing dependency path; generate, based on a difference of the identified dependency path from the closest pre-existing dependency path, a modification to the conversation scenario matrix; and utilize the plurality of bots to respond to the query based on the modified conversation scenario matrix.
6. The apparatus according to claim 4, wherein the instructions further cause the processor to: identify a dependency path of the plurality of dependency paths that includes an unused response associated with the question; identify, based on a comparison of the identified dependency path to a plurality of pre-existing dependency paths, a closest pre-existing dependency path; generate, based on a difference of the identified dependency path from the closest pre-existing dependency path, a further modification to the conversation scenario matrix; and utilize the plurality of bots to respond to the query based on the further modified conversation scenario matrix.
27. The apparatus according to claim 26, wherein the instructions to generate, based on the difference of the identified dependency path from the closest pre-existing dependency path, the modification to the conversation scenario matrix, further cause the processor to: determine whether a match percentage of the identified dependency path to the closest pre-existing dependency path exceeds a specified threshold; and based on a determination that the match percentage of the identified dependency path to the closest pre-existing dependency path exceeds the specified threshold, modify the identified dependency path to correspond to the closest pre-existing dependency path.
7. The apparatus according to claim 6, wherein the instructions to generate, based on the difference of the identified dependency path from the closest pre-existing dependency path, the further modification to the conversation scenario matrix, further cause the processor to: determine whether a match percentage of the identified dependency path to the closest pre-existing dependency path exceeds a specified threshold; and based on a determination that the match percentage of the identified dependency path to the closest pre-existing dependency path exceeds the specified threshold, modify the identified dependency path to correspond to the closest pre-existing dependency path.
28. The apparatus according to claim 24, wherein the instructions further cause the processor to: identify a dependency path of the plurality of dependency paths that includes a missing unique response; identify, based on a comparison of the identified dependency path to a plurality of pre-existing dependency paths, a closest pre-existing dependency path; generate, based on a difference of the identified dependency path from the closest pre-existing dependency path, a modification to the conversation scenario matrix; and utilize the plurality of bots to respond to the query based on the modified conversation scenario matrix.
8. The apparatus according to claim 4, wherein the instructions further cause the processor to: identify a dependency path of the plurality of dependency paths that includes a missing unique response; identify, based on a comparison of the identified dependency path to a plurality of pre-existing dependency paths, a closest pre-existing dependency path; generate, based on a difference of the identified dependency path from the closest pre-existing dependency path, a further modification to the conversation scenario matrix; and utilize the plurality of bots to respond to the query based on the further modified conversation scenario matrix.
29. The apparatus according to claim 28, wherein the instructions to generate, based on the difference of the identified dependency path from the closest pre-existing dependency path, the modification to the conversation scenario matrix, further cause the processor to: determine whether a match percentage of the identified dependency path to the closest pre-existing dependency path exceeds a specified threshold; and based on a determination that the match percentage of the identified dependency path to the closest pre-existing dependency path exceeds the specified threshold, modify the identified dependency path to correspond to the closest pre-existing dependency path.
9. The apparatus according to claim 8, wherein the instructions to generate, based on the difference of the identified dependency path from the closest pre-existing dependency path, the further modification to the conversation scenario matrix, further cause the processor to: determine whether a match percentage of the identified dependency path to the closest pre-existing dependency path exceeds a specified threshold; and based on a determination that the match percentage of the identified dependency path to the closest pre-existing dependency path exceeds the specified threshold, modify the identified dependency path to correspond to the closest pre-existing dependency path.


Claims 30-40 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 10-20 of US Patent 11,055,494 B2 in a similar matter to which claims 21-29 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-9 of US Patent 11,055,494 B2 as listed in the table above. Although the claims at issue are not identical, they are not patentably distinct from each other. This is not repeated in the table above.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 21-23, 30, 35-36 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Wu (US 20180174020).
Regarding claim 21, Wu discloses an apparatus comprising: 
a processor (Fig. 6B processor 660); and 
a computer readable medium on which is stored machine readable instructions that cause the processor (¶166) to: 
obtain, for a plurality of bots that are used to respond to a query (¶73 that chat bot 100 is implemented on more than one server computing device 105, such as a plurality or network of server computing devices 105; ¶74  the emotionally intelligent chat bot 100 can select one or more responses 132 from a database of responses 120 and provide the selected responses 132 to the user in reply to a received user query 130), a conversation scenario matrix that includes entries that include a plurality of scenarios that are used to generate a plurality of scripts (¶133 the embedding matrices from words to vectors, and the transform matrices from embedding vectors to hidden layer lower-dimension vectors can be obtained. When these matrices are obtained, the testing process can be then performed. Given a query and a corresponding chat bot response, the training can go through the network to compute the similarity of the query and the response to obtain a similarity score; ¶134 the response prediction system 116 analyzes the calculated relevance scores and selects one or more responses from the response database 120 based on the responses with the highest scores ); and 
utilize the plurality of bots to respond to the query based on the conversation scenario matrix (¶134 the response prediction system 116 analyzes the calculated relevance scores and selects one or more responses from the response database 120 based on the responses with the highest scores).

Regarding claim 22, Wu discloses the apparatus according to claim 21, wherein the instructions further cause the processor to: generate, based on a difference in a script from a closest pre-existing script, a modification to the conversation scenario matrix by modifying at least one of at least one question, at least one response, or at least one scenario of the script to correspond to the closest pre-existing script (¶134 the response prediction system 116 analyzes the calculated relevance scores and selects one or more responses from the response database 120 based on the responses with the highest scores; ¶135 he chat bot 100 also includes a feedback system 119. The feedback system 119 utilizes user feedback and/or world feedback 122 to train or update the context summary system 112, the sentiment system 114, and/or the response prediction system 116.).

Regarding claim 23, Wu discloses the apparatus according to claim 21, wherein the instructions further cause the processor to: generate a visual display of at least one script of the plurality of scripts (¶75 the user interface of the client computing device 104 may display the response 132 determined by the chat bot 100 as text).

Regarding claim(s) 30 (drawn to a method):               
The rejection/proposed combination of Wu, explained in the rejection of apparatus claim(s) 21, anticipates/renders obvious the steps of the method of claim(s) 30 because these steps occur in the operation of the proposed combination as discussed above. Thus, the arguments similar to that presented above for claim(s) 21 is/are equally applicable to claim(s) 30.

Regarding claim 35, Wu discloses the computer-implemented method according to claim 30, furher comprising: generating a visual display of at least one script of the plurality of scripts (¶75 the user interface of the client computing device 104 may display the response 132 determined by the chat bot 100 as text).

Regarding claim(s) 36 (drawn to a CRM):               
The rejection/proposed combination of Wu, explained in the rejection of apparatus claim(s) 21, anticipates/renders obvious the steps of the computer readable medium of claim(s) 36 because these steps occur in the operation of the proposed combination as discussed above. Thus, the arguments similar to that presented above for claim(s) 21 is/are equally applicable to claim(s) 36.
	
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 24-25, 32, 38 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wu as applied to claim 1, 30, and 36 above, and further in view of Loghmani (US 20190251169).
Regarding claim 24, Wu discloses the apparatus according to claim 21, but fails to teach wherein the instructions further cause the processor to: generate, based on an analysis of the conversation scenario matrix, a plurality of dependency paths, wherein each dependency path of the plurality of dependency paths includes a question of a plurality of questions, followed by responses associated the question, and further followed by at least one scenario associated with the responses associated the question.
Loghmani teaches wherein the instructions further cause the processor to: generate, based on an analysis of the conversation scenario matrix, a plurality of dependency paths, wherein each dependency path of the plurality of dependency paths includes a question of a plurality of questions, followed by responses associated the question, and further followed by at least one scenario associated with the responses associated the question (¶100 The system can ask one question at a time. If the user action is in response to the asked question/decision (generated by the system) the system stays in proactive mode. In proactive mode the next step is 210. If ‘no’, then step 208 can roll back to reactive mode in step 212 for this interaction. However, the system can still ask if the user is still interested to continue the conversation for the offering/product which is still fresh in the context of the conversation. If user's action is in response to an existing plan, it can be determined whether the terminal node is viable in step 210. If then process 200 can proceed to step 212. In step 214, process 200 can build a plan to each nearest decision.; ¶109 FIG. 5 illustrates an example conversation graph 500, according to some embodiments. There are two conversation graphs: an actual conversation graph and a generalized conversation graph. The actual conversation graph can contain the actions generated by all users and the final generated decisions by the system.)
Therefore, it would have been obvious to one with ordinary skill in the art before the effective filing date of the invention to have implemented the teaching of wherein the instructions further cause the processor to: generate, based on an analysis of the conversation scenario matrix, a plurality of dependency paths, wherein each dependency path of the plurality of dependency paths includes a question of a plurality of questions, followed by responses associated the question, and further followed by at least one scenario associated with the responses associated the question from Loghmani into the method as disclosed by Wu. The motivation for doing this is to improve natural language processing for planning natural language conversations.

Regarding claim 25, the combination of Wu and Loghmani disclose the apparatus according to claim 24, wherein the instructions further cause the processor to: generate a visual display of at least one dependency path of the plurality of dependency paths (Loghmani ¶70  Each graph shows a logical path between states and nodes in the knowledge model. This set of graphs can include a conversational graph a knowledge graph, a product graph, etc. This set of graphs can be used to generate a response to the user's action/query. The response to the user's action/query can be converted to a colloquial state for presentation to the user.).
Therefore, it would have been obvious to one with ordinary skill in the art before the effective filing date of the invention to have implemented the teaching of wherein the instructions further cause the processor to: generate a visual display of at least one dependency path of the plurality of dependency paths from Loghmani into the method as disclosed by Wu. The motivation for doing this is to improve natural language processing for planning natural language conversations.

Regarding claim, 32 Wu disclose the computer-implemented method according to claim 30, but fails to teach generating a visual display of at least one dependency path of a plurality of dependency paths.
Loghmani teaches generating a visual display of at least one dependency path of a plurality of dependency paths (Loghmani ¶70  Each graph shows a logical path between states and nodes in the knowledge model. This set of graphs can include a conversational graph a knowledge graph, a product graph, etc. This set of graphs can be used to generate a response to the user's action/query. The response to the user's action/query can be converted to a colloquial state for presentation to the user.).
Therefore, it would have been obvious to one with ordinary skill in the art before the effective filing date of the invention to have implemented the teaching of generating a visual display of at least one dependency path of a plurality of dependency paths from Loghmani into the method as disclosed by Wu. The motivation for doing this is to improve natural language processing for planning natural language conversations.

Regarding claim(s) 38 (drawn to a CRM):               
The rejection/proposed combination of Wu and Loghmani, explained in the rejection of method claim(s) 32, anticipates/renders obvious the steps of the computer readable medium of claim(s) 38 because these steps occur in the operation of the proposed combination as discussed above. Thus, the arguments similar to that presented above for claim(s) 38 is/are equally applicable to claim(s) 32.

Allowable Subject Matter
Claims 26-29, 31, 33-34, 37, 39-40 are not rejected with prior art and would be allowable if rewritten to overcome the nonstatutory double patenting rejection, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
Regarding claim 26, the prior art of record, alone or in combination, fails to teach at least “wherein the instructions further cause the processor to: identify a dependency path of the plurality of dependency paths that includes an unused response associated with the question; identify, based on a comparison of the identified dependency path to a plurality of pre-existing dependency paths, a closest pre-existing dependency path; generate, based on a difference of the identified dependency path from the closest pre-existing dependency path, a modification to the conversation scenario matrix; and utilize the plurality of bots to respond to the query based on the modified conversation scenario matrix.” Claim 27 depends on claim 26, and would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Regarding claim 28, the prior art of record, alone or in combination, fails to teach at least “wherein the instructions further cause the processor to: identify a dependency path of the plurality of dependency paths that includes a missing unique response; identify, based on a comparison of the identified dependency path to a plurality of pre-existing dependency paths, a closest pre-existing dependency path; generate, based on a difference of the identified dependency path from the closest pre-existing dependency path, a modification to the conversation scenario matrix; and utilize the plurality of bots to respond to the query based on the modified conversation scenario matrix.”. Claim 29 depends on claim 28, and would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Regarding claim 31, and similarly regarding claim 37, the prior art of record, alone or in combination, fails to teach at least “generating, based on a difference of an identified dependency path from a closest pre-existing dependency path, a modification to the conversation scenario matrix by: determining whether a match percentage of the identified dependency path to the closest pre-existing dependency path exceeds a specified threshold; and based on a determination that the match percentage of the identified dependency path to the closest pre-existing dependency path exceeds the specified threshold, modifying the identified dependency path to correspond to the closest pre-existing dependency path.”
Regarding claim 33, and similarly regarding claim 39, the prior art of record, alone or in combination, fails to teach at least “for each script of the plurality of scripts, identifying, based on a comparison of a script to a plurality of pre-existing scripts, a closest pre-existing script; for each script of the plurality of scripts, generating, based on a difference in the script from the closest pre-existing script, a modification to the conversation scenario matrix; and utilizing the plurality of bots to respond to the query based on the modified conversation scenario matrix.”. Claim 34 and 40 depends on claim 33 and 39, and would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
At best, Wu (US 20180174020) teaches in ¶133  the embedding matrices from words to vectors, and the transform matrices from embedding vectors to hidden layer lower-dimension vectors can be obtained. When these matrices are obtained, the testing process can be then performed. Given a query and a corresponding chat bot response, the training can go through the network to compute the similarity of the query and the response to obtain a similarity score; ¶134 the response prediction system 116 analyzes the calculated relevance scores and selects one or more responses from the response database 120 based on the responses with the highest scores.
At best, Bailey et al (US 20160335340) teaches in ¶56 “FIGS. 4-7C illustrate an example scenario of filtering and prioritizing search results via a three-dimensional matrix in the client application interface illustrated in FIG. 3, according to an embodiment. As illustrated in FIG. 4, in response to a search query "jeans for women" provided in search dialog box 310, a list 415 may be provided within client application interface 120 including search results to the "jeans for women" query”.
At best, De Kock (US 20160063085) teaches in ¶62-69 & ¶98-99 “a scenario matrix wherein the system 1 further includes a scenario generator 20 arranged for estimating, on the basis of the user input and on the basis of the matrix, a category value for the predetermined data type(s) not included in the user input.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KEVIN KY whose telephone number is (571)272-7648. The examiner can normally be reached Monday-Friday 9-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chan Park can be reached on 571-272-7409. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KEVIN KY/Primary Examiner, Art Unit 2669